UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/09 (Unaudited) COMMON STOCKS (97.8%)(a) Shares Value Aerospace and defense (3.9%) BAE Systems PLC (United Kingdom) 1,816,988 $9,307,706 Bombardier, Inc. (Canada) 699,000 2,475,598 L-3 Communications Holdings, Inc. 248,600 18,769,300 Lockheed Martin Corp. 64,700 4,836,972 Agriculture (0.6%) Wilmar International, Ltd. (Singapore) 1,264,000 5,264,103 Airlines (1.7%) Qantas Airways, Ltd. (Australia) 2,242,000 4,340,082 Singapore Airlines, Ltd. (Singapore) 1,198,000 11,244,525 Automotive (0.7%) Nissan Motor Co., Ltd. (Japan) 545,200 3,963,313 Porsche Automobil Holding SE (Preference) (Germany) 34,000 2,216,259 Banking (8.9%) Alpha Bank AE (Greece) (NON) 175,539 2,313,986 Banco Santander Central Hispano SA (Spain) 1,402,178 20,302,158 Bank of America Corp. (S) 1,292,100 19,110,159 Bank of China Ltd. (China) 6,163,000 3,069,631 DBS Group Holdings, Ltd. (Singapore) 706,000 6,813,099 Hudson City Bancorp, Inc. (S) 866,900 12,188,614 Mizuho Financial Group, Inc. (Japan) 2,470,000 5,602,975 National Bank of Greece SA (Greece) (NON) 258,743 7,551,686 Societe Generale (France) 74,920 4,809,921 Basic materials (1.4%) Antofagasta PLC (United Kingdom) 532,860 6,730,716 Sumitomo Metal Mining Co., Ltd. (Japan) 385,000 5,788,405 Biotechnology (1.1%) Amgen, Inc. (NON) 159,700 9,950,907 Cable television (0.3%) DISH Network Corp. Class A (NON) 180,600 3,061,170 Chemicals (0.7%) Cabot Corp. 36,807 673,568 Terra Industries, Inc. 208,700 6,085,692 Commercial and consumer services (1.6%) Alliance Data Systems Corp. (NON) (S) 107,000 5,457,000 Companhia Brasileira de Meios de Pagamento 144A (Brazil) (NON) 95,400 915,292 Daito Trust Construction Co., Ltd. (Japan) 55,700 2,738,574 Swire Pacific, Ltd. (Hong Kong) 277,500 3,117,032 TUI Travel PLC (United Kingdom) 537,648 2,036,461 Communications equipment (1.0%) Cisco Systems, Inc. (NON) 402,700 8,863,427 Computers (0.4%) Lexmark International, Inc. Class A (NON) 275,585 3,990,471 Conglomerates (1.0%) Mitsubishi Corp. (Japan) 305,900 6,099,926 Vivendi SA (France) 130,998 3,365,002 Construction (0.2%) Buzzi Unicem SpA (Italy) 97,385 1,458,613 Consumer goods (2.1%) Colgate-Palmolive Co. 141,600 10,257,504 Reckitt Benckiser Group PLC (United Kingdom) 188,641 9,052,681 Electric utilities (2.5%) E.ON AG (Germany) 331,690 12,554,684 RWE AG (Germany) 122,926 10,379,524 Electronics (2.9%) Coretronic Corporation (Taiwan) 3,930,000 4,667,160 Integrated Device Technology, Inc. (NON) 620,668 4,201,922 Media Tek, Inc. (Taiwan) 827,652 11,898,223 Texas Instruments, Inc. (S) 246,800 5,935,540 Engineering and construction (0.8%) Aveng, Ltd. (South Africa) 1,509,618 7,206,279 Financial (1.9%) Broadridge Financial Solutions, Inc. 706,900 12,208,163 ORIX Corp. (Japan) 87,640 5,538,759 Food (3.8%) Archer Daniels Midland Co. 721,700 21,737,604 Bunge, Ltd. (S) 191,700 13,413,249 Forest products and packaging (0.4%) Sino-Forest Corp. (Canada) (NON) 264,847 3,609,541 Gaming and lottery (1.1%) Greek Organization of Football Prognostics (OPAP) SA (Greece) 405,065 9,726,800 Health-care services (0.8%) CIGNA Corp. 265,300 7,534,520 Insurance (7.5%) Aflac, Inc. 150,400 5,694,144 Allied World Assurance Company Holdings, Ltd. (Bermuda) 83,600 3,633,256 AXA SA (France) 724,772 15,317,500 ING Groep NV (Netherlands) 629,002 8,065,724 Swiss Life Holding AG (Switzerland) 124,449 12,477,521 UnumProvident Corp. 186,200 3,494,974 Zurich Financial Services AG (Switzerland) 104,848 20,612,320 Investment banking/Brokerage (2.5%) Goldman Sachs Group, Inc. (The) 40,900 6,678,970 State Street Corp. 327,600 16,478,280 Machinery (0.3%) Timken Co. 122,900 2,504,702 Metals (4.4%) ArcelorMittal South Africa, Ltd. (South Africa) 452,629 5,839,621 Grupo Mexico SAB de CV SA Ser. B (Mexico) 9,076,904 12,851,580 Inmet Mining Corp. (Canada) 186,700 7,816,959 Noble Group, Ltd. (Hong Kong) (S) 1,872,000 2,720,211 Tokyo Steel Manufacturing Co., Ltd. (Japan) 708,900 7,853,397 Voestalpine AG (Austria) 127,856 3,547,582 Natural gas utilities (0.3%) UGI Corp. 91,300 2,413,972 Office equipment and supplies (1.4%) Canon, Inc. (Japan) 353,300 13,158,356 Oil and gas (11.9%) BP PLC (United Kingdom) 597,980 4,961,009 Dragon Oil PLC (United Arab Emirates) (NON) 342,747 1,918,750 Exxon Mobil Corp. (S) 307,756 21,662,945 Inpex Holdings, Inc. (Japan) 992 7,577,632 OMV AG (Austria) 298,000 11,827,332 Petroleo Brasileiro SA ADR (Brazil) 65,500 2,701,220 Royal Dutch Shell PLC Class A (United Kingdom) (S) 1,087,495 28,578,111 StatoilHydro ASA (Norway) 986,350 21,076,542 Tesoro Corp. (S) 442,327 5,790,060 Valero Energy Corp. 202,660 3,647,880 Pharmaceuticals (9.4%) Astellas Pharma, Inc. (Japan) 197,900 7,537,656 AstraZeneca PLC (United Kingdom) 221,672 10,367,790 Eli Lilly & Co. 457,300 15,955,197 Johnson & Johnson (S) 188,200 11,459,498 Pfizer, Inc. (S) 1,479,700 23,571,621 Roche Holding AG (Switzerland) 88,439 13,950,544 Wyeth 75,800 3,528,490 Publishing (1.5%) R. R. Donnelley & Sons Co. 743,000 10,327,700 Yellow Pages Income Fund (Unit) (Canada) (S) 779,300 3,612,553 Real estate (1.0%) Hospitality Properties Trust (R) 230,100 3,633,279 HRPT Properties Trust (R) 133,343 642,713 Japan Retail Fund Investment Corp. (Japan) (R) 987 4,946,455 Regional Bells (2.1%) Qwest Communications International, Inc. (S) 3,752,300 14,483,878 Verizon Communications, Inc. (S) 141,500 4,537,905 Retail (2.8%) Hennes & Mauritz AB (H&M) Class B (Sweden) 112,691 6,700,639 RadioShack Corp. (S) 1,213,017 18,813,894 Schools (2.4%) Apollo Group, Inc. Class A (NON) 321,300 22,182,552 Semiconductor (0.3%) Macronix International (Taiwan) 5,524,000 2,888,487 Shipping (0.7%) D/S Norden (Denmark) 184,525 6,578,447 Software (1.7%) Microsoft Corp. (S) 471,600 11,092,032 Oracle Corp. 198,300 4,388,379 Technology services (2.2%) Ingram Micro, Inc. Class A (NON) 1,200,300 20,189,046 Telephone (1.7%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 383,100 15,804,189 Tobacco (3.6%) Altria Group, Inc. 430,200 7,541,406 Philip Morris International, Inc. 538,900 25,112,740 Toys (0.2%) Nintendo Co., Ltd. (Japan) 8,000 2,159,949 Transportation (0.1%) DP World, Ltd. (United Arab Emirates) 3,723,680 1,340,525 Total common stocks (cost $952,117,210) WARRANTS (0.2%)(a)(NON) Expiration date Strike Price Warrants Value Bank of Baroda 144A (India) 5/19/10 $0.00 175,620 $1,593,541 Total warrants (cost $1,578,009) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Notes 4 1/2s, February 28, 2011 (i) $275,000 $295,853 Total U.S. treasury obligations (cost $295,853) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract strike price amount Value Amgen, Inc. (Put) Aug-09/$57.50 $108,596 $96,107 Total purchased options outstanding (cost $88,451) SHORT-TERM INVESTMENTS (18.4%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 8,330,043 $8,330,043 Short-term investments held as collateral for loaned securities with yields ranging from 0.15% to 0.54% and due dates ranging from August 3, 2009 to August 10, 2009 (d) $158,419,502 158,413,940 SSgA Prime Money Market Fund (i) 150,000 150,000 U.S. Treasury Bills for an effective yield of zero %, December 17, 2009 (i) 255,000 254,796 U.S. Treasury Bills for effective yields ranging from 0.38% to 0.40%, February 11, 2010 310,000 309,320 U.S. Treasury Cash Management Bills for effective yields ranging from 0.37% to 0.44%, April 1, 2010 1,155,000 1,151,340 Total short-term investments (cost $168,609,829) TOTAL INVESTMENTS Total investments (cost $1,122,689,352)(b) FORWARD CURRENCY CONTRACTS TO BUY at 7/31/09 (aggregate face value $177,078,718) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $33,162,529 $31,539,391 8/19/09 $1,623,138 British Pound 32,503,298 31,873,082 8/19/09 630,216 Canadian Dollar 29,213,466 27,144,274 8/19/09 2,069,192 Euro 52,716,841 52,418,445 8/19/09 298,396 Hong Kong Dollar 1,211,530 1,211,616 8/19/09 (86) Japanese Yen 16,841,146 16,844,623 8/19/09 (3,477) Norwegian Krone 3,904,388 3,680,678 8/19/09 223,710 Swedish Krona 9,545,476 8,772,518 8/19/09 772,958 Swiss Franc 3,645,573 3,594,091 8/19/09 51,482 Total FORWARD CURRENCY CONTRACTS TO SELL at 7/31/09 (aggregate face value $121,937,254) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $5,810,234 $5,528,774 8/19/09 $(281,460) British Pound 12,937,281 12,714,622 8/19/09 (222,659) Danish Krone 3,352,022 3,288,770 8/19/09 (63,252) Euro 36,239,346 36,028,548 8/19/09 (210,798) Japanese Yen 3,406,009 3,465,346 8/19/09 59,337 Norwegian Krone 21,292,093 20,071,265 8/19/09 (1,220,828) Singapore Dollar 17,536,951 17,311,242 8/19/09 (225,709) Swedish Krona 5,365,751 4,927,774 8/19/09 (437,977) Swiss Franc 18,842,828 18,600,913 8/19/09 (241,915) Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $918,591,292. (b) The aggregate identified cost on a tax basis is $1,123,331,550, resulting in gross unrealized appreciation and depreciation of $91,645,529 and $145,699,529, respectively, or net unrealized depreciation of $54,054,000. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2009, the value of securities loaned amounted to $151,344,452. The fund received cash collateral of $158,413,940 which is pooled with collateral of other Putnam funds into 5 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $8,716 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $124,621,941 and $116,291,898, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2009. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at July 31, 2009 (as a percentage of Portfolio Value): United States 48.8% Japan 9.8 United Kingdom 7.8 Switzerland 5.2 Germany 2.8 France 2.6 Singapore 2.6 Norway 2.3 Spain 2.2 Greece 2.2 Taiwan 2.1 Canada 1.9 Austria 1.7 South Africa 1.4 Mexico 1.4 Netherlands 0.9 Sweden 0.7 Denmark 0.7 Hong Kong 0.6 Australia 0.5 Other 1.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $125,222. Collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At July 31, 2009, the fund had net unrealized losses of $812,315 on derivative contracts subject to the Master Agreements. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $2,194,515 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation Inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $70,239,988 $ $ Capital goods 58,258,913 Communication services 37,887,142 Conglomerates 9,464,928 Consumer cyclicals 71,785,466 Consumer staples 109,297,736 Energy 109,741,481 Financials 201,184,287 Health care 103,856,223 Technology 78,114,687 Transportation 23,503,579 Utilities and power 25,348,180 Total Common stocks Purchased options outstanding 96,107 U.S. Treasury obligations 295,853 Warrants 1,593,541 Short-term investments 8,480,043 160,129,396 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include futures, written options, TBA sale commitments, swaps, forward contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of July 31, 2009: Change in net Accrued unrealized Net Net transfers Balance as of discounts/ Realized appreciation/ purchases/ in and/or out Balance as of October 31, 2008  premiums gain/(loss) (depreciation) sales of Level 3 July 31, 2009  Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, forward contracts and receivable purchase agreements.  Includes amount payable under receivable purchase agreement. Market values of Derivative Instruments as of July 31, 2009. Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Foreign exchange contracts $5,728,499 $2,908,231 Equity contracts 96,107 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009
